UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 Commission File No.1-09335 CUSIP Number NOTIFICATION OF LATE FILING (Check One): ¨Form 10-K ¨Form 20-F ¨Form 11-K ýForm 10-Q ¨Form 10-D ¨Form N-SAR ¨Form N-CSR For the Period Ended: March 31, 2009 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Schawk, Inc. Full Name of Registrant n/a Former Name if Applicable 1695 South River Road Address of Principal Executive Office (street and number) Des Plaines, Illinois 60018 City, State and Zip Code PART II — RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) o (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached, if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) As a result of the Company’s previously announced delay in filing its annual report on Form 10-K for the year ended December 31, 2008, and the Company’s process of augmenting its financial procedures to allow for a more substantive review of its financial results and internal controls before the release of earnings and the filing of periodic reports, the Company requires additional time to complete the preparation and internal review of its Form 10-Q for the period ended March31, 2009, as well as the quarterly review by the Company's external audit firm. The Company presently anticipates that it will report net sales of approximately $103.8 million for the quarter ended March 31, 2009, an approximate 18 percent decrease in net sales relative to the comparable prior-year period.In addition, the Company expects to report an operating loss of approximately $3.3 million versus operating income of $6.7 million in the comparable prior-year period.Included in the estimated loss for the first quarter of 2009 is an estimated $1.0 million of restructuring charges related to 2009 cost-reduction actions, as well as estimated expenses of $2.0 million related to the Company’s remediation and related activities. The above estimates are preliminary as the Company is conducting a substantive review of its first quarter financial results, including its quarterly assessment of any impairments to goodwill.The Company will file its Form 10-Q for the quarter ended March 31, 2009 as soon as its internal review of its financial results and the corresponding review by the Company’s external audit firm is complete. This Form 12b-25 includes forwarding-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 regarding the Company and the financial results it expects to report that are not historical facts and are indicated by words such as “anticipate,” “expect,” “believe,” other formulations of those terms and similar terms.Such forward-looking statements are based on the Company’s current expectations and beliefs, which are subject to change, and involve certain risks and uncertainties including, in particular, whether the Company’s final unaudited financial results for the quarterly period ended March31, 2009 will comport with the preliminary information summarized herein.These risks and uncertainties may cause actual results to differ materially from those contained in the forward-looking statements. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Timothy J. Cunningham (847) 827-9494 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). ¨Yes ýNo Form 10-K for year ended December 31, 2008 (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ýYes ¨No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Please see Part III above. 2 Schawk, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 12, 2009 By: /s/Timothy J. Cunningham Name: Timothy J. Cunningham Title: Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001). GENERAL INSTRUCTIONS 1. This form is required by Rule 12b-25 (17 CFR 240.12b-25) of the General Rules and Regulations under the Securities Exchange Act of 1934. 2. One signed original and four conformed copies of this form and amendments thereto must be completed and filed with the Securities and Exchange Commission, Washington, DC 20549, in accordance with Rule 0-3 of the General Rules and Regulations under the Act. The information contained in or filed with the form will be made a matter of public record in the Commission files. 3. A manually signed copy of the form and amendments thereto shall be filed with each national securities exchange on which any class of securities of the registrant is registered. 4. Amendments to the notifications must also be filed on Form 12b-25 but need not restate information that has been correctly furnished. The form shall be clearly identified as an amended notification. 5. Electronic Filers. This form shall not be used by electronic filers unable to timely file a report solely due to electronic difficulties. Filers unable to submit a report within the time period prescribed due to difficulties in electronic filing should comply with either Rule 201 or Rule 202 of Regulation S-T (§232.201 or §232.202 of this chapter) or apply for an adjustment in filing date pursuant to Rule13(b) of Regulation S-T (§232.13(b) of this chapter). 3
